SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS AND SUMMARY PROSPECTUS DWS Dreman International Value Fund DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund Effective March 1, 2013, each of the above-listed funds will change its name as follows: Current Name New Name, Effective March 1, 2013 DWS Dreman International Value Fund DWS International Value Fund DWS Dreman Mid Cap Value Fund DWS Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS Small Cap Value Fund Please Retain This Supplement for Future Reference January 11, 2013 PROSTKR-206
